Citation Nr: 1816725	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-37 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Michel C. Daisley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel

INTRODUCTION

The Veteran had honorable active service from February 10, 1968 to January 10, 1970, and from April 17, 1974 to April 15, 1977.  The Veteran had other than honorable service from February 15, 1983 to March 28, 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2017. A transcript of the hearing is associated with the electronic claims file. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   The Board finds that evidence of unemployability has been submitted through the testimony of the Veteran and his wife at the November 2017 Board hearing, and therefore the issue of entitlement to TDIU has been raised by the record.  The issue has been added to the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon review of the record, the Board finds a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran served as a U.S. Marine Corps combat engineer with service in the Republic of Vietnam May 1969 to October 1969.  He later served as an aircraft maintenance technician. 

In VA outpatient mental health evaluations from November 2007 to February 2012, the Veteran endorsed irritability, restlessness, hyper-vigilance, intrusive thoughts, poor concentration, nightmares, flashbacks, avoidance, estrangement, exaggerated startle response, and diminished interest in activities.  During this period, mental status examinations indicated the Veteran displayed poor eye contact, low volume speech, constricted affect, goal directed thought process, and fair insight and judgment. 

The Veteran was last afforded a VA examination related to his PTSD claim in January 2011.  Upon mental status examination, the Veteran exhibited tense psychomotor activity, obscure speech, cooperative but guarded attitude, constricted affect, obsessional thinking, mildly impaired memory, and anxious and dysphoric mood, and had difficulty focusing.  The VA examiner reported the Veteran would not be expected to show more than mild to moderate occupational reliability and productivity impairment.  The VA examiner indicated the Veteran showed major social maladjustment.  

An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Reports from the Veteran and his wife indicate his symptoms have worsened.  At the November 2017 hearing, the Veteran testified that he does not sleep well.  He stated he wakes up nervous and disoriented and has to look around to see his surroundings.  The Veteran testified he has memories of his active service and his duties while stationed in Vietnam, which are triggered by smells.  The Veteran's wife testified about instances where the Veteran would experience visual hallucinations and stare out the window into the trees.  She noted the Veteran has restless sleep and that his PTSD affects his ability to maintain employment.  The Veteran stated that his PTSD affects his ability to drive, and that he left his previous place of employment because he felt as if he was being watched.  The Veteran and his wife testified that PTSD affects the Veteran's ability to participate in social activities and church services.  

In light of the time that has passed since his last VA examination and reports of the Veteran's worsening mental state, the Board finds an additional examination is required to assess the current state of the Veteran's PTSD disability.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. The issue of entitlement to a TDIU was reasonably raised during the November 2017 Board hearing as a component of the initial rating claim on appeal. 
 
Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU. 

3. Schedule the Veteran for an examination to ascertain the current nature and severity of his PTSD.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review and evaluation, the examiner is asked to provide an assessment of the current nature of the Veteran's PTSD.

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  The examiner must also indicate the impact of the condition both socially and occupationally.  For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached. 

All opinions proffered must be supported by rationale.  Any appropriate testing should be performed, and a copy of any results should be included in the examination report.  

4. Thereafter, readjudicate the issue on appeal and adjudicate entitlement to a TDIU. If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




